Conviction was for possessing intoxicating liquor. Punishment one and one-half years in the penitentiary.
Acts of the thirty-seventh Legislature, First and Second Called Sessions, page 233, so amended the prohibition law as to make it no longer an offense to have possession of intoxicating liquor unless had for the purpose of sale. Under many decisions of the court heretofore rendered construing the effect of the amendment it is necessary to allege and prove that possession of intoxicating liquor was for the purpose of sale, and such allegation not appearing in the indictment in the instant case it becomes necessary to reverse the judgment of the trial court and dismiss the prosecution under the present indictment.
Reversed and dismissed.